Exhibit 10.14

EXECUTION COPY

EIGHTH AMENDMENT AGREEMENT

Dated as of May 29, 2009

by and among

RESIDENTIAL FUNDING COMPANY, LLC,

as Borrower,

GMAC MORTGAGE, LLC,

as Borrower,

RESIDENTIAL CAPITAL, LLC AND CERTAIN OTHER

AFFILIATES OF THE BORROWERS PARTY HERETO,

as Guarantors or Obligors,

and

GMAC LLC,

as Initial Lender and as Lender Agent

and

Certain Other Financial Institutions and Persons from

time to time party hereto as Lenders



--------------------------------------------------------------------------------

This EIGHTH AMENDMENT AGREEMENT (this “Agreement”) dated as of May 29, 2009 (the
“Amendment Effective Date”), is by and among Residential Funding Company, LLC, a
Delaware limited liability company (“RFC”), GMAC Mortgage, LLC, a Delaware
limited liability company (“GMAC Mortgage” and, together with RFC, each a
“Borrower” and, collectively, the “Borrowers”), Residential Capital, LLC and the
other Affiliates of the Borrowers party hereto as Guarantors (each, a
“Guarantor”), the Affiliates of the Borrower party hereto as obligors, and GMAC
LLC, a Delaware limited liability company, in its capacity as Initial Lender and
as agent for the Lenders (in such capacity, the “Lender Agent”).

Reference is hereby made to the Loan Agreement dated as of June 4, 2008 among
the Borrowers, the Guarantors, the Initial Lender, the Lender Agent, the various
other parties signatory thereto as obligors, the financial institutions and
other Persons that are or may from time to time become parties thereto as
Lenders and Wells Fargo Bank, N.A. (as amended and modified through the date
hereof, the “Loan Agreement”).

RECITALS

1. Each of the parties hereto is a party to the Loan Agreement.

2. The parties hereto desire to make certain amendments to the Loan Agreement.

3. Each of the parties hereto, by its signature hereto, hereby acknowledges,
consents and agrees to the matters set forth herein.

4. In consideration of the premises and mutual agreements herein contained and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Loan Agreement.

ARTICLE II

AMENDMENTS TO THE LOAN AGREEMENT

SECTION 2.1 Amendments to the Loan Agreement. Each of the parties hereto hereby
consents and agrees that the Loan Agreement shall be amended as of the Amendment
Effective Date as follows:

(a) Section 1.01(b) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“(b) All capitalized terms used herein, and not specifically defined herein, are
used herein as defined in Article 9 of the UCC to the extent defined therein.”



--------------------------------------------------------------------------------

(b) Section 4.02(a) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“(a) On or before the Closing Date, the Borrowers and the Lender Agent shall
establish the Sales Proceeds Accounts. The Obligors hereby agree that the
Collateral Control Agent shall have exclusive control of the Sales Proceeds
Accounts. Any Net Cash Proceeds of Collateral Dispositions received by an
Obligor shall be deposited in the Sales Proceeds Accounts, no later than the
Applicable Deposit Date; provided, however, for the avoidance of doubt, prior to
the Applicable Deposit Date, all Net Cash Proceeds of a Collateral Disposition
relating to European Reporting Assets underlying the English Note or the Dutch
Note shall be deposited into and held, in accordance with the English Security
Documents or the Dutch Security Documents, as applicable, in the Blocked Account
(as defined in the Master Definitions Schedule dated June 4, 2008, as amended
from time to time) with respect to the English SPE or the Blocked Account (as
defined in the Master Definitions Agreement dated June 4, 2008, as amended from
time to time) with respect to the Dutch SPE. Such Net Cash Proceeds shall be
held in the Sales Proceeds Accounts pending application of such proceeds in
accordance with this Section 4.02(a), and any such Net Cash Proceeds which for
any reason have not yet been deposited into the Sales Proceeds Accounts shall be
deemed to be held by such Obligor in trust for the Lenders and shall not be used
by any Obligor for any purposes whatsoever. Net Cash Proceeds on deposit in the
Sales Proceeds Accounts (including funds consisting of Net Cash Proceeds of
Collateral Dispositions on deposit in the Servicing Advances Accounts) shall be
used to make mandatory repayments of Loans in accordance with Section 2.08(c) or
be reinvested in Reinvestment Collateral. To the extent that the Borrowers
subsequently document in a manner acceptable to the Lender Agent in its
discretion that funds were incorrectly deposited into a Sales Proceeds Account
and used to repay Loans in accordance with Section 2.08(c), the Lender Agent
will authorize the Borrowers to withdraw funds then on deposit in the Sales
Proceeds Accounts in an amount equal to such incorrect deposit rather than use
such funds to repay Loans as otherwise required by this Section 4.02(a) and
Section 2.08(c).”

(c) Section 4.02(b) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“(b) The Borrowers shall designate one or more of the Sales Proceeds Accounts as
“Servicing Advances Accounts”. Any amounts received in respect of the repayment
of Primary Collateral consisting of Servicing Advances received by an Obligor
shall be deposited in the Servicing Advances Accounts no later than the
Applicable Deposit Date and shall be held in the Servicing Advances Accounts
pending application of such proceeds in accordance with this Section 4.02(b). No
funds other than Net Cash Proceeds of Collateral Dispositions with respect to
Servicing Advances or amounts received in respect of the repayment of Primary
Collateral consisting of Servicing Advances shall be deposited in the Servicing
Advances Accounts. The Borrowers may withdraw Collections (other than Net Cash
Proceeds) on deposit in the Servicing

 

   2    Eighth Loan Agreement Amendment



--------------------------------------------------------------------------------

Advances Accounts, provided that (i) no Default has occurred and is continuing
and no Default or, based on ResCap Treasury’s reasonable estimate in accordance
with its customary practices, Borrowing Base Deficiency would result from such
withdrawal, (ii) after June 18, 2009 or such later date as specified by the
Lender Agent to the Borrowers in writing (including by email), the Borrowers may
withdraw such amounts solely to make (A) Servicing Advances with respect to
Eligible Servicing Advances Agreements (which Servicing Advances, for the
avoidance of doubt, shall constitute Primary Collateral) or (B) prepayments of
any Loan in accordance with Section 2.09, (iii) any amounts so withdrawn and not
used to make Servicing Advances with respect to Eligible Servicing Advances
Agreements (which Servicing Advances, for the avoidance of doubt, shall
constitute Primary Collateral) or prepayments on a Loan shall be deposited into
the Servicing Advances Accounts no later than June 19, 2009 or such later date
as specified by the Lender Agent to the Borrowers in writing (including by
email), and (iv) the Borrowers shall provide the Lender Agent with written
notice of any such withdrawals or deposits, along with a certification of
compliance with the terms of this Section 4.02(b), by 5:00 p.m. (New York City
time) on the date of such withdrawal or deposit.

(d) Section 4.03 of the Loan Agreement is hereby amended by adding the following
at the end of the section:

“For the avoidance of doubt, prior to the Applicable Deposit Date, all
Collections (other than Net Cash Proceeds from a Collateral Disposition)
relating to European Reporting Assets underlying the English Note or the Dutch
Note shall be deposited into and held in the Transaction Account (as defined in
the Master Definitions Schedule dated June 4, 2008, as amended from time to
time) for the English SPE or the Transaction Account (as defined in the Master
Definitions Agreement dated June 4, 2008, as amended from time to time) for the
Dutch SPE, as applicable.”

(e) Section 7.01(n) of the Loan Agreement is hereby amended by replacing the
phrase “ten Business Days” with the phrase “eleven Business Days”.

(f) Section 7.01(x) of the Loan Agreement is hereby amended by replacing the
phrase “Section 7.01(x)” with the phrase “Section 7.01(v)”.

(g) Section 7.02(w) of the Loan Agreement is hereby amended by replacing the
phrase “Section 7.02(w)” with the phrase “Section 7.02(r)”.

(h) Section 13.05 of the Loan Agreement is hereby amended by amending and
replacing the second sentence of Section 13.05 in its entirety to read as
follows:

“EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY OF MANHATTAN OR IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR
PURPOSES OF ALL

 

   3    Eighth Loan Agreement Amendment



--------------------------------------------------------------------------------

LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION.”

SECTION 2.2 Amendment to Definitions. Each of the parties hereto hereby consents
and agrees that the Loan Agreement shall be amended as of the Amendment
Effective Date as follows:

(a) Clause (b) of the definition of “Adjusted Borrowing Base” in Schedule 1.01
to the Loan Agreement is hereby amended and restated in its entirety to read as
follows:

“(b) the aggregate Collateral Value determined in accordance with Section 2.04
and Schedule 2.04 of Eligible Assets that were designated as Primary Collateral
or Supporting Assets of Primary Collateral (excluding any Reinvestment REO
Property that has not been designated as Primary Collateral in accordance with
Section 7.01(v) or Section 7.02(r)) in accordance with the Loan Agreement since
the applicable Cut-Off Date, plus”

(b) Clause (e) of the definition of “Adjusted Borrowing Base” in Schedule 1.01
to the Loan Agreement is hereby amended and restated in its entirety to read as
follows:

“(e) the aggregate Collateral Value of all Primary Collateral or Supporting
Assets that have been subject to a Collateral Disposition since the applicable
Cut-Off Date, minus”

(c) Clause (f) of the definition of “Adjusted Borrowing Base” in Schedule 1.01
to the Loan Agreement is hereby amended and restated in its entirety to read as
follows:

“(f) with respect to each category of Primary Collateral set forth on Schedule
2.04, the aggregate amount of Collections (other than Net Cash Proceeds)
received since the applicable Cut-Off Date with respect to such Primary
Collateral multiplied by the applicable advance rate represented by the
percentage for such category of Primary Collateral set forth on Schedule 2.04,
minus”

(d) The definition of “Applicable Deposit Date” in Schedule 1.01 to the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“Applicable Deposit Date” means:

(i) in the case of any Net Cash Proceeds of a Collateral Disposition or other
Collections relating to an Asset (other than with respect to Net Cash Proceeds
relating to Servicing Advances or U.S. residential REO Property and Net Cash
Proceeds and Collections relating to the European Reporting Assets underlying
the English Note and the Dutch Note), (a) the day such funds are received if
such Net Cash Proceeds or Collections exceed $100,000,000 or (b) in all other
cases, three Business Days after such funds are received;

 

   4    Eighth Loan Agreement Amendment



--------------------------------------------------------------------------------

(ii) in the case of any Net Cash Proceeds of a Collateral Disposition relating
to Servicing Advances, (a) for such Collateral Dispositions occurring prior to
January 28, 2009, the Mandatory Repayment Date, and (b) in all other cases,
(1) the day such funds are received if such Net Cash Proceeds exceed
$100,000,000 or (2) in all other cases, three Business Days after such funds are
received;

(iii) in the case of any Net Cash Proceeds of a Collateral Disposition or other
Collections relating to any European Reporting Assets underlying the English
Note and the Dutch Note:

(a) one (1) Business Day after (x) such funds are received in relation to the
European Reporting Assets underlying the English Note if such Net Cash Proceeds
or other Collections exceed $100,000,000; or (y) such funds are received in
relation to the European Reporting Assets underlying the Dutch Note if such Net
Cash Proceeds or other Collections exceed $100,000,000;

(b) in all other cases relating to Net Cash Proceeds of a Collateral
Disposition, not later than five Business Days after the earlier of (x) the next
monthly Distribution Date or Redemption Date (as defined in the Master
Definitions Schedule dated June 4, 2008, as amended from time to time) with
respect to Collateral Dispositions of European Reporting Assets relating to the
English Note or the Note Payment Date (as defined in the Master Definitions
Agreement dated June 4, 2008, as amended from time to time) with respect to
Collateral Dispositions of European Reporting Assets relating to the Dutch Note
or (y) the date the amount of Net Cash Proceeds on deposit in (1) the applicable
accounts relating to the English SPE exceeds £5,000,000 in the aggregate or
(2) the applicable accounts relating to the Dutch SPE exceeds EUR5,000,000 in
the aggregate, as applicable; and

(c) in all other cases relating to Collections (excluding Net Cash Proceeds),
not later than five Business Days after the next monthly Distribution Date (as
defined in the Master Definitions Schedule dated June 4, 2008, as amended from
time to time) with respect to Collections (excluding Net Cash Proceeds) with
respect to European Reporting Assets relating to the English Note or the Note
Payment Date (as defined in the Master Definitions Agreement dated June 4, 2008,
as amended from time to time) with respect to Collections (excluding Net Cash
Proceeds) with respect to European Reporting Assets relating to the Dutch Note;
and

 

   5    Eighth Loan Agreement Amendment



--------------------------------------------------------------------------------

(iv) in the case of any Net Cash Proceeds of a Collateral Disposition relating
to a U.S. residential REO Property:

(a) if such U.S. residential REO Property is a Revolver REO Property, (1) the
day such funds are received if such Net Cash Proceeds exceed $100,000,000 or
(2) five Business Days after receipt of such funds, provided, however, that if
the Collateral Disposition has occurred within the first nine Business Days of a
month, the earlier of (x) the 14th Business Day of such month or (y) 5 Business
Days after ResCap Treasury has actual knowledge of the receipt of the related
funds; and

(b) if such U.S. residential REO Property is or has been sent for recording in
the name of an REO Owner or a BCG REO Subsidiary, as applicable, but is not a
Revolver REO Property, the earlier of (x) 5 Business Days after ResCap Treasury
has actual knowledge of the sale of such U.S. residential REO Property and the
receipt of the related funds or (y) 60 days after the sale of such U.S.
residential REO Property.

(e) The definition of “Approved Servicing Advance Factoring Agreement” in
Schedule 1.01 to the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“Approved Servicing Advance Factoring Agreement” means that certain Servicer
Advance Receivables Factoring Agreement dated June 17, 2008, as amended by the
Amendment No. 1 to the Servicer Advance Receivables Factoring Agreement dated
October 6, 2008, among the Borrowers and GMAC Commercial Finance LLC, which
provides for the purchase by GMAC Commercial Finance LLC of Servicing T&I
Advances, Servicing P&I Advances or Servicing Corporate Advances from time to
time; provided that, in case of any amendments to such agreement, such
amendments have been approved in writing by the Lender Agent.

(f) The definition of “Asset” in Schedule 1.01 to the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

“Asset” means a Mortgage Loan, a Financial Asset-Backed Security, a Servicing
P&I Advance, a Servicing T&I Advance, a Servicing Corporate Advance, an
Incremental Advance, an Agency Asset, an Equity Interest in a Financing SPV, a
BCG REO Subsidiary, a WestLB Program Subsidiary, an REO Owner, MHFI, a
Subsidiary of MHFI or a joint venture that was owned by BCG on the Closing Date
or that was subsequently acquired by BCG pursuant to a workout of Primary
Collateral or a Reinvestment REO Property which has been transferred to an REO
Owner.

(g) The definition of “Eligible Assets” in Schedule 1.01 to the Loan Agreement
is hereby amended by amending and restating clause (viii) in its entirety to
read as follows:

“(viii) is an Equity Interest in a joint venture or an Equity Interest in a
wholly owned Subsidiary owning Equity Interests in a joint venture or joint
ventures, in each case which joint venture was owned by BCG on the Closing Date
or that was subsequently acquired pursuant to a workout of Primary Collateral or
Supporting Assets;”

 

   6    Eighth Loan Agreement Amendment



--------------------------------------------------------------------------------

(h) Clauses (i)(b) and (c) of the definition of “Interim Borrowing Base Report”
in Schedule 1.01 to the Loan Agreement are hereby amended and restated in their
entirety to read as follows:

“(b) the aggregate Collateral Value determined in accordance with Section 2.04
and Schedule 2.04 of Eligible Assets that were designated as Primary Collateral
or Supporting Assets of Primary Collateral (excluding any Reinvestment REO
Property that has not been designated as Primary Collateral in accordance with
Section 7.01(v) or Section 7.02(r)) since the applicable Cut-Off Date in
accordance with the Loan Agreement and (c) with respect to each category of
Primary Collateral set forth on Schedule 2.04, the aggregate amount of
Collections (other than Net Cash Proceeds) received since the applicable Cut-Off
Date with respect to such Primary Collateral multiplied by the applicable
advance rate represented by the percentage for such category of Primary
Collateral set forth on Schedule 2.04”.

(i) The definition of “Mandatory Repayment Date” in Schedule 1.01 to the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“Mandatory Repayment Date” means, with respect to any Collateral Disposition,
the Business Day immediately following the earlier of (a) the Business Day the
Net Cash Proceeds of such Collateral Disposition are deposited in the Wachovia
Sweep Account and (b) the related Applicable Deposit Date; provided, however,
that to the extent that a Collateral Disposition occurring prior to the Fourth
Amendment Date consists of a Servicing Advance Factoring Sale, the Mandatory
Repayment Date with respect to such Collateral Disposition shall be 180 days
after the date of such Collateral Disposition; provided further that to the
extent that a Collateral Disposition occurring on or after the Fourth Amendment
Date but prior to January 28, 2009 consists of a Servicing Advance Factoring
Sale, the Mandatory Repayment Date with respect to such Collateral Disposition
shall be February 1, 2009.

(j) The definition of “Sales Proceeds Accounts” in Schedule 1.01 to the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“Sales Proceeds Accounts” means the accounts listed on Schedule X(b) of the
Security Agreement; provided that to the extent any Net Cash Proceeds are
required to be held in the European SPV Accounts under the Dutch Security
Documents and the English Security Documents, the European SPV Accounts shall
constitute Sales Proceeds Accounts with respect to such funds for the purposes
of Section 4.02(a); provided further that the Wachovia Sweep Account shall
constitute a Sales Proceeds Account solely for the purpose of receiving Net Cash
Proceeds and using such Net Cash Proceeds to make mandatory repayments of Loans
in accordance with Section 2.08(c).

 

   7    Eighth Loan Agreement Amendment



--------------------------------------------------------------------------------

(k) The definition of “Servicing Advance Factoring Sale” in Schedule 1.01 to the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:

“Servicing Advance Factoring Sale” means any transfer by a Borrower of Servicing
T&I Advances, Servicing P&I Advances or Servicing Corporate Advances under the
Approved Servicing Advance Factoring Agreement that occurs at any time from
June 17, 2008 through and including June 17, 2009; it being understood and
agreed that any such transfers shall constitute a Collateral Disposition.

SECTION 2.3 New Definitions. Schedule 1.01 to the Loan Agreement is hereby
amended by adding the following new definitions in the appropriate alphabetical
location therein:

“ResCap Treasury” means the ResCap treasury operations group located in the
Chief Executive Office of ResCap.

“Revolver REO Property” means a U.S. residential REO Property that is
(i) Primary Collateral, (ii) that has been acquired as a result of foreclosure
(or deed in lieu of foreclosure) of a U.S. residential Mortgage Loan which was
Primary Collateral or (iii) Reinvestment REO Property that is Reinvestment
Collateral that has been designated as Primary Collateral or Supporting Assets.

“Wachovia Sweep Account” means account number 2000042898663 at Wachovia Bank,
National Association in the name of Residential Capital, LLC Concentration
Account for the benefit of Wells Fargo Bank N.A. as Collateral Control Agent.

SECTION 2.4 Amendment to Form of Interim Borrowing Base Report. Exhibit 2.03 (b)
to the Loan Agreement is hereby replaced with the exhibit attached hereto as
Exhibit A.

SECTION 2.5 Amendment to Collateral Value Calculations. Schedule 2.04 to the
Loan Agreement is hereby amended by amending and restating clause (s) in its
entirety to read as follows.

(s) 50% of the Value of (i) REO Property (including Reinvestment REO Property
only to the extent designated as Primary Collateral in accordance with
Section 7.01(v) or Section 7.02(r)) owned by an REO Owner or (ii) Model Homes
owned by MHFI or its Subsidiary, provided in each case that such ownership
interest has been submitted for recordation in the applicable real estate
records.”

 

   8    Eighth Loan Agreement Amendment



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO EFFECTIVENESS

SECTION 3.1 Amendment Effective Date. This Agreement and the provisions
contained herein shall become effective as of the Amendment Effective Date.

SECTION 3.2 Opinions. On or before June 5, 2009, the Obligors shall deliver or
cause to be delivered opinions of counsel to the Borrowers, the Guarantors and
Obligors with respect to the transactions contemplated hereby, which opinions
shall be in form and substance satisfactory to the Lender Agent.

SECTION 3.3 Other. On or before June 5, 2009, the Obligors shall deliver or
cause to be delivered such other documents, including but not limited to the
Obligors’ board resolutions approving this Agreement, as the Lender Agent may
reasonably request, which documents will be in form and substance satisfactory
to the Lender Agent.

ARTICLE IV

NOTICES, ACKNOWLEDGEMENTS, CONFIRMATION AND REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Notice. Each party hereto hereby acknowledges timely notice of the
execution of this Agreement and of the transactions and amendments contemplated
hereby. Each party hereto hereby waives any notice requirement contained in the
Loan Agreement or the Facility Documents with respect to the execution of this
Agreement.

SECTION 4.2 Reservation of Rights. The Obligors each hereby acknowledge and
agree that none of this Agreement, the making of any loan under the Loan
Agreement by GMAC LLC and GMAC LLC’s or the Lender Agent’s consent thereto
either before or after the Amendment Effective Date shall constitute (w) an
approval of the accuracy of all or any portion of any Borrower funding request
or related certification, (x) a waiver or forbearance by GMAC LLC or the Lender
Agent under any of the Facility Documents, (y) the acceptance by any Lender or
the Lender Agent of any course of conduct by any Obligor or any other Person or
(z) an agreement by GMAC LLC or the Lender Agent to amend any of the Facility
Documents without all required approvals or related certification. The Obligors
each hereby further acknowledge and agree that GMAC LLC and the Lender Agent
reserve all rights, remedies and options under the Facility Documents to require
either Borrower to satisfy in all respects the conditions relating to the making
of any loan under the Facility Documents and each Obligor to perform all of its
obligations under the Facility Documents which are then due and owing or are
susceptible of performance, as the case may be.

SECTION 4.3 Confirmation of the Facility Documents. The Obligors each hereby
acknowledge and agree that, except as herein expressly amended, the Loan
Agreement and each other Facility Document are each ratified and confirmed in
all respects and shall remain in full force and effect in accordance with their
respective terms. Without limiting the foregoing, each Obligor ratifies and
reaffirms (a) its grant of a security interest in all the Collateral pledged by
it, and represents, confirms and agrees that such security interest is a first
priority perfected security interest (subject to Permitted Liens) securing all
Obligations and (b) all of its other

 

   9    Eighth Loan Agreement Amendment



--------------------------------------------------------------------------------

obligations under the Facility Documents executed and delivered by it. As of the
Amendment Effective Date, each reference in the Loan Agreement to “this
Agreement” or in any other Facility Document to the “Loan Agreement” shall mean
the Loan Agreement as amended by this Agreement, and as hereinafter amended or
restated.

SECTION 4.4 Representations and Warranties. By its signature hereto, each
Obligor hereby represents and warrants that, before and after giving effect to
this Agreement, as follows:

(a) Its representations and warranties set forth in the Facility Documents are
true and correct as if made on the date hereof, except to the extent they
expressly relate to an earlier date; and

(b) No Default has occurred and is continuing.

ARTICLE V

MISCELLANEOUS

SECTION 5.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES (BUT WITH REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).

SECTION 5.2 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original (whether such
counterpart is originally executed or an electronic copy of an original and each
party hereto expressly waives its rights to receive originally executed
documents) and all of which when taken together shall constitute one and the
same agreement.

SECTION 5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

SECTION 5.4 Entire Agreement. This Agreement, the Loan Agreement and the other
Facility Documents embody the entire agreement and understanding of the parties
hereto and supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.

SECTION 5.5 Captions. The various captions in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.

SECTION 5.6 Severability. If any provision of this Agreement, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the unenforceable
invalid or illegal portion (in any relevant jurisdiction), will continue in full

 

   10    Eighth Loan Agreement Amendment



--------------------------------------------------------------------------------

force and effect, and such unenforceability, invalidity or illegality will not
otherwise affect the enforceability, validity or legality of the remaining terms
of this Agreement so long as this Agreement, as so modified, continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Agreement
will not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

SECTION 5.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE CITY OF MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH PARTY HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN
ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT
DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE
ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER
ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER
PARTIES. THE FOREGOING SHALL NOT LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING
SUIT IN THE COURTS OF ANY JURISDICTION.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

   11    Eighth Loan Agreement Amendment



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

RESIDENTIAL FUNDING COMPANY, LLC,

as Borrower

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

GMAC MORTGAGE, LLC,

as Borrower

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

   S-1    Eighth Loan Agreement Amendment



--------------------------------------------------------------------------------

GMAC LLC,

as Lender Agent and as Initial Lender

By:   /s/ David C. Walker Name:   David C. Walker Title:   Business Unit
Treasury Executive

 

   S-2    Eighth Loan Agreement Amendment



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

RESIDENTIAL CAPITAL, LLC,

as Guarantor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Assistant Treasurer

 

GMAC RESIDENTIAL HOLDING COMPANY, LLC, as Guarantor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

GMAC-RFC HOLDING COMPANY, LLC,

as Guarantor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

HOMECOMINGS FINANCIAL, LLC,

as Guarantor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

   S-3    Eighth Loan Agreement Amendment



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

RESIDENTIAL MORTGAGE REAL ESTATE HOLDINGS, LLC, as Obligor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

RESIDENTIAL FUNDING REAL ESTATE HOLDINGS, LLC, as Obligor By:   /s/ John M.
Peterson Name:   John M. Peterson Title:   Treasurer

 

HOMECOMINGS FINANCIAL REAL ESTATE HOLDINGS, LLC, as Obligor By:   /s/ John M.
Peterson Name:   John M. Peterson Title:   Treasurer

 

EQUITY INVESTMENT I, LLC,

as Obligor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

DEVELOPERS OF HIDDEN SPRINGS, LLC,

as Obligor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

   S-4    Eighth Loan Agreement Amendment



--------------------------------------------------------------------------------

DOA HOLDING PROPERTIES, LLC,

as Obligor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

RFC ASSET HOLDINGS II, LLC,

as Obligor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

PASSIVE ASSET TRANSACTIONS, LLC,

as Obligor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

GMAC MODEL HOME FINANCE I, LLC,

as Obligor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

EQUITY INVESTMENT IV, LLC,

as Obligor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

   S-5    Eighth Loan Agreement Amendment



--------------------------------------------------------------------------------

AMERILAND, LLC,

as Obligor

 

By:   REG-PFH, LLC, its sole member

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

REG-PFH, LLC,

as Obligor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

HOME CONNECTS LENDING SERVICES, LLC,

as Obligor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

MINT I, LLC,

as Obligor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

MINT I VFN HOLDINGS, LLC,

as Obligor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

GMACR MORTGAGE PRODUCTS, LLC,

as Obligor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

   S-6    Eighth Loan Agreement Amendment



--------------------------------------------------------------------------------

DITECH, LLC,

as Obligor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

RESIDENTIAL CONSUMER SERVICES, LLC,

as Obligor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

GMAC MORTGAGE USA CORPORATION,

as Obligor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

RESIDENTIAL FUNDING MORTGAGE SECURITIES I, INC.,

as Obligor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

   S-7    Eighth Loan Agreement Amendment



--------------------------------------------------------------------------------

RFC ASSET MANAGEMENT, LLC

as Obligor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

RFC SFJV-2002, LLC,

as Obligor

 

By:   RFC ASSET MANAGEMENT, LLC,
its sole member

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

RCSFJV2004, LLC,

as Obligor

 

By:   RFC ASSET MANAGEMENT, LLC,
its sole member

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

   S-8    Eighth Loan Agreement Amendment



--------------------------------------------------------------------------------

Exhibit A to Eighth Amendment

EXHIBIT 2.03(b)

FORM OF INTERIM BORROWING BASE REPORT

GMAC LLC

  as Lender Agent

200 Renaissance Center

Detroit, MI 48265

Attention: David Walker, Business Unit Treasury Executive

Ladies and Gentlemen:

This Interim Borrowing Base Report is delivered to you pursuant to
Section 2.03(c) of the Loan Agreement, dated as of June 4, 2008 (as the same may
be amended, supplemented, restated or otherwise modified from time to time, the
“Loan Agreement”), by and among Residential Funding Company, LLC (“RFC”), GMAC
Mortgage, LLC (“GMAC Mortgage” and together with RFC, the “Borrowers”), GMAC LLC
(the “Initial Lender”), Residential Capital, LLC and the other Affiliates of the
Borrowers party thereto as Guarantors (each, a “Guarantor”), the principal
institutions and other Persons that are or may from time to time become parties
thereto as Lenders (together with the Initial Lender and their respective
successor and assigns, each a “Lender” and collectively, the Lenders”) and GMAC
LLC, as agent for the Lenders (in such capacity together with its successors and
assigns in such capacity, the “Lender Agent”). Unless otherwise defined herein
or as the context otherwise requires, terms used herein have the meaning
assigned thereto under Schedule 1.01 of the Loan Agreement.

The undersigned hereby specifies that with respect to the Funding Date requested
for             ,              (the “Funding Date”) the Interim Reporting Date
shall be             ,             .

The undersigned hereby certifies that since the Monthly Collateral Report for
the reporting period ending             ,              (the “Cut-Off Date”)
through the Interim Reporting Date, (a) $             of Net Cash Proceeds have
been received from Collateral Dispositions, (b) the aggregate Collateral Value
determined in accordance with Section 2.04 and Schedule 2.04 of Eligible Assets
that were designated as Primary Collateral or Supporting Assets of Primary
Collateral (excluding any Reinvestment REO Property that has not been designated
as Primary Collateral in accordance with Section 7.01(v) or Section 7.02(r)) in
accordance with the Loan Agreement is $            , and (c) with respect to
each category of Primary Collateral set forth on Schedule 2.04, the aggregate
amount of Collections (other than Net Cash Proceeds) received since the
applicable Cut-Off Date with respect to [describe each category of Primary
Collateral] multiplied by the applicable advance rate represented by the
percentage for such category of Primary Collateral set forth on Schedule 2.04 is
$             [add for each category of Primary Collateral].

 

   S-1    Eighth Loan Agreement Amendment



--------------------------------------------------------------------------------

The undersigned hereby lastly certifies that as of the Interim Reporting Date,
the Adjusted Borrowing Base equals $                     and, by its signature
hereto, represents and warrants that such Adjusted Borrowing Base will exceed
the Outstanding Aggregate Loan Amount as of the Funding Date referenced above
(after giving effect to any Revolving Loans requested for such date).

 

Residential Funding Company, LLC By:       Name:   Title:

 

GMAC Mortgage, LLC By:       Name:   Title:

 

* Form to be amended from time to time by agreement of the parties.

 

   S-2    Eighth Loan Agreement Amendment